J-S01029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: F.J.T., A MINOR                          IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA



APPEAL OF F.T., NATURAL FATHER




                                                     No. 1196 WDA 2014


                     Appeal from the Order June 26, 2014
              In the Court of Common Pleas of Allegheny County
                   Orphans' Court at No(s): CYS 025 OF 2011


BEFORE: GANTMAN, P.J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                             FILED JULY 29, 2015

       Appellant F.T. (“Father”) appeals from the order entered in the

Allegheny County Court of Common Pleas that terminated his parental rights

to his natural son, F.J.T. (“Child”), born November, 2006.1 We affirm.

       The relevant facts and procedural history of this appeal are as follows.

Father and A.T. (“Mother”) are the natural parents of five daughters and one

____________________________________________


1
  The June 26, 2014 order also terminated the parental rights of Child’s
natural mother (“Mother”), who did not file an appeal, and of Child’s
unknown father. Although paternity is not contested in this case, it seems
the court terminated the rights to any unknown father so that Child could be
adopted.
J-S01029-15



son, Child.2    The Allegheny County Office of Children, Youth and Families

(“CYF”) first became involved with this family in 1991 after reports that

Mother had thrown her oldest daughter.           After twenty-four (24) additional

reports of abuse, in which Mother allegedly threw and punched her

daughters, beat them with spatulas, batons, hairbrushes, belts and

extension cords, forced them to eat feces, and verbally abused them with

racial slurs, the court ordered that Mother was to have no contact with her

children on July 18, 2005. On March 23, 2006, the court terminated Mother

and Father’s parental rights to all of the daughters.3        The same day, the

court ordered Mother not to have any contact with any children under the

age of eighteen (18).

       Child was born in November, 2006.           On September 27, 2007, CYS

received a report that Child was living with Mother and removed Child. After

a hearing, Child was returned to Father on October 1, 2008, and Father

understood that he was not to permit Mother to have any contact with Child.

CYS closed the file on the case on May 27, 2009. On August 24, 2009, CYS
____________________________________________


2
  When Father married Mother in 1990, she was pregnant with another
man’s child. Father was the legal parent of this child. Additionally, the five
natural daughters of Mother and Father were born October, 1992, August,
1997, September, 1998, October, 2001, and November, 2002, respectively.
3
  Although most of the children claimed Father did not physically abuse
them, two of the daughters alleged Father had pinched them on the nipple
until it bled. In addition to abusing the daughters, Mother allegedly abused
her nieces and stabbed Father with a kitchen knife because she suspected
him of cheating on her.



                                           -2-
J-S01029-15



received a report that Mother was living with Father and Child.           CYS

removed Child and he was adjudicated dependent on March 10, 2010. CYS

established Family Service Plan (“FSP”) goals for Father and instructed him

to attend all scheduled visits with Child, cooperate with CYS, and have no

contact with Mother.        Although Father cooperated with CYS and attended

most of his scheduled visits with Child, he continued to have contact with

Mother.

        On February 25, 2011, CYS filed a petition for involuntary termination

of parental rights against Father, Mother and unknown father of Child. The

court conducted hearings on June 22, 2012, July 20, 2012, July 30, 2012,

October 5, 2012, March 1, 2013, April 12, 2013, May 10, 2013, October 18,

2013, and November 22, 2013. On June 26, 2014, the court granted CYS’s

petition and terminated the parental rights of Mother, Father, and unknown

father.    On July 25, 2014, Father timely filed a notice of appeal and a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

        Father raises the following issues for our review: 4

           IS THE TRIAL COURT’S FINDING OF GROUNDS FOR
           INVOLUNTARY TERMINATION OF [FATHER’S] PARENTAL
           RIGHTS UNDER 23 PA.C.S. § 2511(A)(2), (5) AND (8)
           PROVEN BY A SHOWING OF CLEAR AND CONVINCING
           EVIDENCE?

____________________________________________


4
    We have reordered Father’s issues for purposes of disposition.



                                           -3-
J-S01029-15


         IS THE TRIAL COURT’S FINDING THAT TERMINATION OF
         PARENTAL RIGHTS SERVES THE DEVELOPMENTAL,
         PHYSICAL AND EMOTIONAL NEEDS AND WELFARE OF THE
         CHILD PROVEN BY CLEAR AND CONVINCING EVIDENCE
         UNDER 23 PA.C.S. § 2511 (B)?

         IS IT AN ERROR OF LAW FOR THE TRIAL COURT TO
         TERMINATE PARENTAL RIGHTS IN A CASE WHERE CYF
         HAS FAILED TO FULFILL ITS LEGAL OBLIGATION TO
         PROVIDE THE PARENT WITH REASONABLE EFFORTS TO
         PROMOTE REUNIFICATION, PRIOR TO THE FILING OF A
         TERMINATION PETITION?

Father’s brief at 1.

      In his first issue, Father argues CYS failed to present clear and

convincing evidence that grounds for termination exist under subsections

(2), (5) or (8) of 23 Pa.C.S. § 2511(a) because Father was meeting Child’s

needs upon removal, he was affirmatively participating in non-offenders’

counseling, and he had made substantial progress toward alleviating the

circumstances which necessitated the original placement. We disagree.

      Our standard of review is as follows:

         In an appeal from an order terminating parental rights, our
         scope of review is comprehensive: we consider all the
         evidence presented as well as the trial court’s factual
         findings and legal conclusions. However, our standard of
         review is narrow: we will reverse the trial court’s order
         only if we conclude that the trial court abused its
         discretion, made an error of law, or lacked competent
         evidence to support its findings. The trial judge’s decision
         is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa.Super.2007) (citations omitted).

      Further, we have stated:




                                    -4-
J-S01029-15


         Where the hearing court’s findings are supported by
         competent evidence of record, we must affirm the hearing
         court even though the record could support an opposite
         result.

         We are bound by the findings of the trial court which have
         adequate support in the record so long as the findings do
         not evidence capricious disregard for competent and
         credible evidence. The trial court is free to believe all,
         part, or none of the evidence presented, and is likewise
         free to make all credibility determinations and resolve
         conflicts in the evidence. Though we are not bound by the
         trial court’s inferences and deductions, we may reject its
         conclusions only if they involve errors of law or are clearly
         unreasonable in light of the trial court’s sustainable
         findings.

In re M.G., 855 A.2d 68, 73-74 (Pa.Super.2004) (citations omitted).

      To affirm the termination of parental rights, this Court need only agree

with any one subsection of section 2511(a), in addition to section (b). See

In re B.L.W., 843 A.2d 380, 384 (Pa.Super.2004) (en banc), appeal denied,

863 A.2d 1141 (Pa.2004).

      23 Pa.C.S. § 2511 governs requests to terminate a natural parent’s

parental rights, and provides, in pertinent part:

         § 2511. Grounds for involuntary termination

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                  *    *    *

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the

                                      -5-
J-S01029-15


          incapacity, abuse, neglect or refusal cannot or will
          not be remedied by the parent.

                               *    *    *

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months,
          the conditions which led to the removal or placement
          of the child continue to exist, the parent cannot or
          will not remedy those conditions within a reasonable
          period of time, the services or assistance reasonably
          available to the parent are not likely to remedy the
          conditions which led to the removal or placement of
          the child within a reasonable period of time and
          termination of the parental rights would best serve
          the needs and welfare of the child.

                               *    *    *

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed
          from the date of removal or placement, the
          conditions which led to the removal or placement of
          the child continue to exist and termination of
          parental rights would best serve the needs and
          welfare of the child.

                               *    *    *

       (b) Other considerations.--The court in terminating the
       rights of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare
       of the child. The rights of a parent shall not be terminated
       solely on the basis of environmental factors such as
       inadequate housing, furnishings, income, clothing and
       medical care if found to be beyond the control of the
       parent. With respect to any petition filed pursuant to
       subsection (a)(1), (6) or (8), the court shall not consider
       any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to
       the giving of notice of the filing of the petition.


                                   -6-
J-S01029-15


23 Pa.C.S. § 2511.

      It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa.Super.2004).

     Our Supreme Court has addressed the incapacity sufficient for

termination under § 2511(a)(2):

        A decision to terminate parental rights, never to be made
        lightly or without a sense of compassion for the parent,
        can seldom be more difficult than when termination is
        based upon parental incapacity. The legislature, however,
        in enacting the 1970 Adoption Act, concluded that a parent
        who is incapable of performing parental duties is just as
        parentally unfit as one who refuses to perform the duties.

In re Adoption of S.P., 47 A.3d 817, 827 (Pa.2012) (quoting In re:

Adoption of J.J., 515 A.2d 883, 891 (Pa.1986)).

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child. Thus, this court has held that the parental obligation
        is a positive duty which requires affirmative performance.

In re Z.P., 994 A.2d 1108, 1118-19 (Pa.Super.2010) (quoting In re

B.,N.M., 856 A.2d 847, 855 (2004), appeal denied, 872 A.2d 1200

(Pa.2005)).


                                    -7-
J-S01029-15


      Regarding termination under § 2511(a)(5) and (8):

         Termination of parental rights under Section 2511(a)(5)
         requires that: (1) the child has been removed from
         parental care for at least six months; (2) the conditions
         which led to removal and placement of the child continue
         to exist; and (3) termination of parental rights would best
         serve the needs and welfare of the child. 23 [Pa.C.S.] §
         2511(a)(5). “[T]o terminate parental rights pursuant to 23
         [Pa.C.S.] § 2511(a)(8), the following factors must be
         demonstrated: (1) the child has been removed from
         parental care for 12 months or more from the date of
         removal; (2) the conditions which led to the removal or
         placement of the child continue to exist; and (3)
         termination of parental rights would best serve the needs
         and welfare of the child.” In re Adoption of M.E.P., 825
         A.2d 1266, 1275–76 (Pa.Super.2003); 23 [Pa.C.S.] §
         2511(a)(8). “Section 2511(a)(8) sets a 12–month time
         frame for a parent to remedy the conditions that led to the
         children’s removal by the court.” In re A.R., 837 A.2d
         560, 564 (Pa.Super.2003). Once the 12–month period has
         been established, the court must next determine whether
         the conditions that led to the child’s removal continue to
         exist, despite the reasonable good faith efforts of the
         Agency supplied over a realistic time period. Id.
         Termination under Section 2511(a)(8) does not require the
         court to evaluate a parent’s current willingness or ability to
         remedy the conditions that initially caused placement or
         the availability or efficacy of Agency services. In re
         Adoption of T.B.B., 835 A.2d 387, 396 (Pa.Super.2003);
         In re Adoption of M.E.P., supra.

In re Z.P., 994 A.2d at 1118-19 (some internal citations and emphasis

deleted).

      Although this Court need only agree with one subsection of section

2511(a), in addition to section 2511(b) to affirm the termination of parental

rights, see In re B.L.W., supra, the competent evidence of record supports

the court’s finding of grounds for termination under subsections (2), (5), and


                                     -8-
J-S01029-15


(8) of section 2511(a). Father did not physically abuse or neglect Child, but

he has shown a repeated and continued incapacity to protect Child from

Mother, which provides grounds for termination under subsection (2).

Additionally, Child has been removed from Father for over six (6) months,

and the condition for removal, Father’s contact with Mother, continues to

exist.    Although Father is correct that he attended counseling and did not

miss many visits with Child, he failed to remedy the most dangerous

condition that led to Child’s removal. Despite Father’s claims that he will no

longer see Mother, the record reflects otherwise.      Father has been with

Mother for over thirty-five (35) years. He continued to see her after their

parental rights to their daughters were terminated because of Mother’s

horrific abuse, after she stabbed him with a knife, and after being apprised

that if he maintained any contact with her, his parental rights to his son

would be terminated.     Father has shown an incapacity to stay away from

Mother that he cannot or will not remedy.     Thus, grounds for termination

exist under subsection (5).    Further, because Child has been removed for

over twelve (12) months, Father’s failure to remedy the current conditions of

separation at this point, regardless of his ability to possibly change in the

near future, provide grounds for termination under subsection (8).

         Next, Father argues that even if grounds for termination exist,

involuntary termination of his parental rights would not serve the needs and

welfare of Child, as required by section 2511(b).     He claims that Child’s


                                     -9-
J-S01029-15


needs could only be met if he were to maintain his relationship with Father,

who has exhibited good parenting skills and maintains a strong bond with

Child.    He concludes that the court erred by disregarding testimony about

how Child would respond adversely to the termination of their close and

meaningful relationship, and determining that termination of his parental

rights would best serve the welfare of Child. We disagree.

         Once the statutory grounds for termination have been met under

section 2511(a), the court must also consider whether termination would

best serve the needs and welfare of the child pursuant to section 2511(b).

In re C.L.G., 956 A.2d 999, 1009 (Pa.Super.2008).            The Adoption Act

provides that a trial court “shall give primary consideration to the

developmental, physical and emotional needs and welfare of the child.” 23

Pa.C.S. § 2511(b).      Although the Act does not specifically refer to the

necessity of an evaluation of the bond between parent and child, our case

law requires an evaluation of any such bond. See In re E.M., 620 A.2d 481

(Pa.1993). However, this Court has held that neither statute nor precedent

require a trial court to order that an expert perform a formal bonding

evaluation.    In re K.K.R.-S., 958 A.2d 529, 533 (Pa.Super.2008).       This

Court has explained:

              Intangibles such as love, comfort, security, and
              stability are involved when inquiring about the needs
              and welfare of the child. The court must also discern
              the nature and status of the parent-child bond,
              paying close attention to the effect on the child of
              permanently severing the bond.

                                     - 10 -
J-S01029-15



         In re C.P., 901 A.2d 516 (Pa.Super.2006). Moreover,

            The court should also consider the importance of
            continuity of relationships to the child, because
            severing close parental ties is usually extremely
            painful. In re Adoption of K.J., [936 A.2d 1128,
            1134 (Pa.Super.2007)]. ... The court must consider
            whether a natural parental bond exists between child
            and parent, and whether termination would destroy
            an existing, necessary and beneficial relationship. In
            re C.S., [761 A.2d 1197 (Pa.Super.2000)]. Most
            importantly, adequate consideration must be given
            to the needs and welfare of the child.         In re
            J.D.W.M., 810 A.2d 688, 690 (Pa.Super.2002).

         In re K.Z.S., 946 A.2d at 760.

In re C.L.G., 956 A.2d 999, 1009-10 (Pa.Super.2008).

         Common       sense   dictates  that  courts    considering
         termination must also consider whether the children are in
         a pre-adoptive home and whether they have a bond with
         their foster parents. See [In re K.M., 53 A.3d 781, 791
         (Pa.Super.2012)].

                                  *      *     *

         [M]embers of [our Supreme] Court have opined that the
         existence of a pre-adoptive home is “an important factor”
         in termination cases. In re R.I.S., 36 A.3d 567, 575
         ([Pa.]2011) (Saylor, J., concurring). … “While having an
         identified adoptive resource is not a prerequisite for
         [termination of parental rights], ideally there should be a
         strong likelihood of an eventual adoption.” Administrative
         Office of Pennsylvania Court's Office of Children and
         Families in the Courts, Pennsylvania Dependency
         Benchbook § 12.1 at 126 (2010).

In re T.S.M., 71 A.3d 251, 268 (Pa.2013).

       Here, the court considered the bond between Father and Child and the

bond   between   the   foster   family   and       Child   before   determining   that


                                      - 11 -
J-S01029-15


termination of Father’s parental rights served the needs and welfare of the

child. The court found:

        39. In assessing the relationship between [Child] and
        [Father] in conjunction with and yet bifurcating this
        [c]ourt’s assessment of the relationship between [Child]
        and the foster parents, it was necessary for the [c]ourt to
        examine the record as a whole including history,
        observations, impressions, the experiences of the
        stakeholders and most importantly, giving deference to the
        findings and opinions of the [c]ourt [e]xperts offered in
        this case. The [c]ourt finds that both Dr. Pepe and Dr.
        Rosenblum concluded that [Child] had an attachment to
        [Father]. The County Agency caseworkers who testified at
        trial believe that [Father] and [Child] have a bond.
        Further, in the same testimony of the portion of the trial
        which took place on July 20, 2012[,] the County Agency
        caseworkers believe that the foster parents are meeting
        [Child’s] needs and welfare as they view [Child] to be very
        comfortable in his foster home and bonded to his foster
        parents. In specifically reviewing the testimony and the
        opinions of the [c]ourt [e]xperts in this case concerning
        the interactional evaluations conducted and the individual
        evaluations which took place as well, Dr. Pepe conducted
        an interactional evaluation with then almost four (4) year
        old subject child and his foster parents in late 2010. She
        observed [Child] to have multiple attachment behaviors
        and believes he was building a primary attachment to the
        foster parents, despite evidence of him being emotionally
        blunted, which is a characteristic of children who have
        been exposed to trauma. When Dr. Pepe conducted an
        individual evaluation of [Child] six (6) months later, [Child]
        described foster parents as his primary and psychological
        parents and expressed feeling happy. Dr. Pepe at that
        time also believed that [Child] was [quite] attached to his
        foster sister. Dr. Pepe further believed as reported in the
        trial transcript of October 5, 2012 that [Child] had made
        developmental gains compared to the issues he had when
        he came into care and experiencing stability with the foster
        parents.      Dr. Rosenblum conducted an interactional
        evaluation of almost five (5) year old [Child] and foster
        parents in late 2011.          Based on the interactional
        evaluation, Dr. Rosenblum assessed [Child] as being “very

                                    - 12 -
J-S01029-15


       strongly attached” with foster parents.       (See [F]ather
       Exhibit "C").     Dr. Rosenblum at that time saw their
       relationship as comfortable, secure and very trusting and
       believes [Child’s] attachment to be primary.             Dr.
       Rosenblum noted [Child’s] attachment to his foster
       siblings, especially his foster sister whose name begins
       with an E. During the individual evaluation of [Father],
       [Child] was tentative about separating from foster parents
       initially. [Child] at that time described his foster parents
       as mommy and daddy.            Dr. Rosenblum reported in
       [Father’s] Exhibit C that [Child] indicated that he wanted
       to “I just want to stay at school, not want visit too much”
       and that he grew anxious about being separated from the
       foster parents later in the sessions, but appeared to be
       reassured when Dr. Rosenblum told him that they were in
       the next room.         Notwithstanding his attachment to
       [Father], Dr. Pepe believes adoption by the foster parents
       is in [Child’s] best interest due to the safety risks that
       [Father] poses. In the trial transcript of October 5, 2012,
       Dr. Rosenblum acknowledged that [Child’s] relationship to
       the foster parents is stronger than the one he has with
       [Father].

                               *     *      *

       42. Equally abundantly clear and convincing based on the
       record as a whole[,] including the insightful and learned
       opinions of Dr. Robert Coufal that [Father’s] dishonesty,
       deficiencies, abnormalities and lack of conscientiousness,
       facilitates, establishes and presents as an equivalent threat
       and risk to this young child’s present existence and future.
       This [c]ourt can reasonably conclude that the imagination
       alone cannot envision given the extensive record in this
       case which the [c]ourt has reviewed carefully in support of
       its determination, that both [Mother] and [Father] present
       [to] this child, to borrow from the seminal quotation of
       respected Justice Oliver Wendell Holmes, a clear and
       present danger.

                               *     *      *

       45. The County Agency has proved by clear and convincing
       evidence, that termination of [Mother] and [Father’s]
       parental rights serves the needs and welfare of [Child]. In

                                   - 13 -
J-S01029-15


         the home of the foster parent’s care, [Child] experiences
         love, safety, stability and security. [Child’s] strongest
         attachment is the positive bond he has with the foster
         parents and his foster siblings. The [c]ourt acknowledges
         that [Child] has an attachment to [Father] and
         discontinuing the relationship with [Father] will likely cause
         [Child] some level of emotional expression. However, the
         reality is that [Child] has been out of [Father’s] care for
         almost four and a half years. The current situation causes
         [Child] confusion because he is torn between his foster
         parents and [Father]. Moreover, the only way to ensure
         [Child’s] safety is to keep him out of [Father’s] care.
         Despite all of the efforts of the County Agency in this case,
         to provide the necessary services, to examine [Father’s]
         motives, and await [Father’s] honesty and comprehension
         in a healthy and reliable way, [Child] should not languish
         in foster care while waiting for his [parents] to
         demonstrate their ability to care for him. [Child] has
         waited in abeyance and deserves the permanency which
         adoption can best offer him at this time, and therefore, it
         best meets the needs and welfare of the subject child to
         terminate the parental rights of [Mother], [Father] and the
         Unknown father and proceed to adoption by the foster
         parents.

Orphans’ Court’s Findings of Fact, Conclusions of Law and Order of Court

(“Findings of Fact”), filed June 26, 2014, at 23-28 (pagination supplied by

this Court) (internal quotation marks and citations omitted).      Because the

orphans’ court had competent evidence to support its findings, Father’s

contention that the court erred in determining the termination of his parental

rights would serve the needs and welfare of Child merits no relief.

      In his final issue, Father contends the refusal of CYS to provide

reunification efforts to Father prior to the filing of the termination petition

violated his due process rights and requires reversal of the trial court’s

decree. Again, we disagree.

                                     - 14 -
J-S01029-15


      In In re D.C.D., 105 A.3d 662 (Pa.2014), our Supreme Court held

that a trial court is not required to consider an agency’s provision of

reasonable reunification services to a parent before deciding to terminate

parental rights. Further, after Child’s August 24, 2009 removal from Father,

Father’s FSP goals were to cooperate with CYS, attend scheduled visits with

Child, and have no contact with Mother.                 CYS did not offer further

reunification services to Father, as he had already successfully completed

non-offenders’ counseling and CYS did not have concerns about Father’s

parenting skills.   CYS’s major concern with Father was that he would not

make the conscious decision to avoid Mother.              In finding that CYS had

fulfilled its obligation to Father, the court stated:


         23. As much as [Father] engaged in visitation, deceptively
         cooperated with [CYS] and its providers, participated in
         addressing [Child’s] medical needs, attended parenting
         classes, attended and reasonably completed parenting
         classes, met his mental health goals insomuch as he
         attended evaluations conducted by Court Experts through
         the Allegheny Forensic Associates, [Father’s] pursuit of his
         FSP goals were checkered with inconsistencies, some
         uncooperativeness and instances of opposition and
         resistance. A historic overview of [Father’s] participation
         with the services provided by [CYS] as set forth by the
         record as a whole, would demonstrate the patterns and
         history previously articulated as aforestated by the Court.
         This [c]ourt finds that [CYS], indeed, did provide [Father]
         with all necessary available services that were relevant to
         and germane, consistent with [CYS’s] plan for reunification
         and the maintenance of a stable relationship between
         [Father] and [Child]. [CYS] did not, however, provide
         [Father] with any services between when [Child] was
         removed the second time in August 2009 and when this
         [c]ourt relieved the Agency of reasonable efforts to reunify

                                      - 15 -
J-S01029-15


         the family in November 2010. At this point, in the history
         of the case, the overall record supports that essentially
         there was nothing more by way of services that [CYS]
         could offer [Father] to facilitate reunification. A reasonable
         mind could conclude that [Father] was somewhat
         successful at pursuing his FSP goals with the exception of
         the one (1), which given the history of this case was the
         most critical for purposes of reunification and in order to
         meet the needs and welfare of the subject child. This
         particular FSP goal in which [F]ather failed terribly was
         based on [CYS’s] grave concern which was also maintained
         by the [c]ourt, was not relevant to [Father’s] hands-on
         parenting skills and provisions for [Child’s] basic needs but
         rather, [Father’s] decision making, judgment and ability to
         protect [Child]. [CYS] had exhausted all services that
         could assist father for purposes of reunification. In
         addition, [CYS] had also provided services in an attempt to
         hopefully have [Father] address this critical FSP goal of
         protecting    [Child]    from      [M]other     and    [Father]
         disconnecting himself completely from [Mother].            The
         record indicates that [Father] had successfully completed
         non-offenders’ counseling at the Center for Family
         Excellence.     As a result of [Father’s] deceptive and
         deceitful pursuit, as the record demonstrates, of his
         lifestyle and connect to [Mother], [CYS] maintains and
         remains, acknowledged by this [c]ourt, that [Father] is not
         capable of protecting [Child] and disconnecting himself and
         [Child] from [Mother].

Findings of Fact at 11-12. The record provides ample support for the court’s

findings of fact.

      Our review of the record reveals that the orphans’ court’s decision to

terminate Father’s parental rights pursuant to 23 Pa.C.S. §§ 2511(a)(2), (5),

(8) and (b) is supported by clear and convincing evidence, and we see no

abuse of discretion.

      Order affirmed.




                                     - 16 -
J-S01029-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2015




                          - 17 -